U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X)QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the 3 month period ended September 30, 2007. ( )TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period fromto Commission File No.333-118801 SMARTMETRIC, INC. (Name of Small Business Issuer in its Charter) Delaware 05-0543557 (State of Incorporation) (IRS Identification Number) 9553 Harding Avenue, Suite 303 Surfside, Florida 33154 (Address of Principal Executive Offices) Registrant's telephone number, including area code (786) 623-5690 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) YesX_No _(2) YesXNo State the number of shares outstanding of each of the Registrant's classes of common equity, as of the latest applicable date: Common Stock 62,101,411 September 30, 2007 SMARTMETRIC, INC. FORM 10-QSB September 30, 2007 INDEX PAGE PART I - FINANCIAL INFORMATION 3 Item 1 - FINANCIAL STATEMENTS (UNAUDITED) 3 Item 2 - PLAN OF OPERATION 3 Item 3 - CONTROLS AND PROCEDURES 5 PART II- OTHER INFORMATION 5 Item 1 – LEGAL PROCEEDINGS 5 Item 2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OFPROCEEDS 5 Item 3 – DEFAULTS UPON SENIOR SECURITIES 6 Item 4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 6 Item 5 – OTHER INFORMATION 6 Item 6 – EXHIBITS 7 2 PARTI.FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS (UNAUDITED) Financial Statements are attached hereto as F-1 to F-9 Item 2.PLAN OF OPERATION OVERVIEW Incorporated in 2002, SmartMetric and its founder and CEO, Colin Hendrick, have been engaged in research and development of a biometric security solution which would authenticate the identity of a person in a self-contained credit card-sized device. SmartMetric’s biometric card has been designed to use an on-board finger print sensor which is imbedded in the card along with an integrated circuit chip which will provide one gigabyte of memory capacity. SmartMetric has recently completed a prototype of its SmartCard but has not yet begun to manufacture SmartCards utilizing its licensed technology. To date, SmartMetric has had no sales revenues. In December 2001 SmartMetric’s CEO, Colin Hendrick, applied for a patent for this biometric card technology connecting SmartCards to networks, and providing secure access for such connections. In June 2004, Mr. Hendrick transferred this technology to Applied Cryptology, Inc., a Nevada corporation, he owns and controls, and which owns 49,277,778 shares of SmartMetric common stock. On August 1, 2004, Applied Cryptology entered into a license agreement with SmartMetric pursuant to which Applied Cryptology agreed to license this technology to SmartMetric in perpetuity in exchange for a royalty payment. This patent was granted on September 14, 2004. We expect to outsource manufacturing of our SmartCards once we have sales orders. We do not intend to purchase any plants or significant equipment. We currently have three full time employees, including Colin Hendrick, our President and Chief Executive Officer. Once we have begun to generate sales, we intend to hire additional employees. COMPLETION OF PROTOTYPE A prototype of our SmartCard was completed in February 2005 and we have been adjusting and developing software for the card since that date.The finished product will be the prototype or model for our SmartCards, which will be manufactured upon receipt of customer orders.We are in the process of revising some of the engineering of the prototype so as to decrease the size of the circuitry contained in the SmartCard. We expect that the revised prototype will be completed in December 2007. 3 PRODUCTION OF SMARTCARDS Upon completion of our revised SmartCard prototype, we will seek to obtain orders for it.Because SmartMetric does not own or rent a manufacturing facility, we will enter into a contract with a manufacturing facility to produce our SmartCards.Although we have engaged in preliminary negotiations with two potential manufacturers, no contract has been signed. SmartMetric does not believe its business is seasonal in any way. THREE MONTHS ENDED SEPTEMBER 30, 2, 2006 For the three months ending September 30, 2006, there were $0 sales revenues and a net loss of $213,861. For the three months ending September 30, 2007, there were $0 sales revenues and a net loss of $266,756. This increased loss of $52,895 or 24.7% is a result of increases in research and development and in general and administrative expenses and interest expenses. We spent $15,626 and $16,648 on research and development for the three months ended September 30, 2006 and September 30, 2007 respectively, an increase of $1,022 or 6.5%. This is a result of development of additional components for our SmartCard. Other general and administrative expenses increased 32% from $155,735 in the quarter ended September 30, 2006 to $205,706 for the quarter ended September 30, 2007. Interest expenses increased from $0 to $1,902 in the quarters ended September 30, 2006 and 2007, respectively. Officer’s salary remained consistent at $42,500 for the quarters ended September 30, 2006 and September 30, 2007. LIQUIDITY AND CAPITAL RESOURCES Since our inception, we have been dependent on investment capital as our primary source of liquidity. We had an accumulated deficit of $2,836,383 as of September 30, 2007. During the three months ended September 30, 2007, we had a net loss of $266,756, primarily as a result of general and administrative expenses and research and development. We had no revenues during this period. Our financing activities resulted in cash of approximately $297,633 during the quarter ended September 30, 2007. On September 30, 2007, we had no long term liabilities, and cash and cash equivalents of approximately $1,350. Current Liabilities were $217,089 as of September 30 , 2007. aWe have insufficient cash to fund our operations for the next 12 months, and will have to continue to raise funds. INITIAL PUBLIC OFFERING In August 2005, we commenced our initial public offering, pursuant to which we sought to raise a minimum of $500,000 and a maximum of $9,999,999.On September 14, 2005, we closed on the minimum offering. The offering closed in February 2006. A total of 743,648 shares were sold, for gross offering proceeds of $1,115,472. The offering proceeds have been applied toward additional development of our SmartCard and working capital. We expect that we will have to raise between $1,000,000 and $2,000,000 over the next 12 months to begin production of our SmartCards. Such financing may be in the form of debt or equity. Currently, SmartMetric has no material commitments for capital expenditures. 4 OFF-BALANCE SHEET ARRANGEMENTS SmartMetric is not a party to any off-balance sheet arrangements. INFLATION We do not believe that inflation has had a significant impact on our consolidated results of operations or financial condition. Item 3.CONTROLS AND PROCEDURES An evaluation has been carried out under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and the operation of our "disclosure controls and procedures" (as such term is defined in Rules 13a-15(e) under the Securities Exchange Act of 1934). Based on such evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that the disclosure controls and procedures are reasonably designed and effective to ensure that (i) information required to be disclosed by us in the reports we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the SEC's rules and forms, and (ii) such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure.There are no changes in our internal controls over financial reporting identified in connection with the evaluation of our disclosure controls and procedures. CHANGES IN INTERNAL CONTROLS OVER FINANCIAL REPORTING In connection with the evaluation of our internal controls during the quarter ended September 30, 2007, our Principal Executive and Financial Officers have determined that there are no changes to our internal controls over financial reporting that have materially affected, or are reasonably likely to materially effect, our internal controls over financial reporting. PART II.OTHER INFORMATION Item 1.
